Thompson, J. P.,
dissents and votes to reverse the judgment appealed from and grant a new trial, with the following memorandum: There are several reasons for ordering a new trial in *598this case. First and foremost, the verdict is totally contrary to the weight of the credible evidence. Plaintiff Katherine Becker was injured in December, 1980 when she fell on a sidewalk. Although three separate entities were named as defendants, the entire case proceeded on a theory that the negligent party was the City of New York, based upon its failure to repair a defective sidewalk. The verified complaint alleged actual negligence only on behalf of the City of New York, and the inquiry by defendant Watchtower Bible and Tract Society of New York, Inc. (Watchtower) in its demand for a verified bill of particulars concerning its actual negligence was responded to as not being applicable.
In March, 1982 one of the defendants obtained an order dismissing the action against it. In January, 1983, literally on the very eve of trial, following jury selection, the City of New York was able to obtain its release from the case on the basis of a lack of prior notice of the defect in the sidewalk. Only then for the first time did the key witness in this case, plaintiffs’ daughter, Catherine Lange, come forward with information that prior to the accident she had seen the hole in which her mother fell being repaired (presumably by Watchtower employees) and that several months thereafter, but still prior to the accident, she saw the repaired sidewalk crumbling. This testimony was obviously tailored to keep the sole remaining defendant in the case. I will not go so far as to say that Lange’s testimony was incredible as a matter of law, or that plaintiffs failed to establish a prima facie case. I am also fully aware of the deference due to a jury determination of a question of fact. I believe the court abdicates its responsibility to review questions of fact as well as questions of law, however, when it defers to a finding of liability, such as that made herein, which is predicated on the testimony of a witness who is as unworthy of belief as Catherine Lange. An appellate court has the authority to grant a new trial because a verdict is contrary to the weight of the evidence, and this case presents a perfect scenario for the exercise of this authority.
I also believe a new trial is required because it was an abuse of discretion to grant plaintiffs’ oral, application to amend their verified complaint and bill of particulars on the very eve of trial (see Siegel, NY Prac, § 240). The application lacked the necessary affidavit of merit and copy of the proposed new pleading, and there is no reasonable excuse justifying the lengthy delay in making the request to amend the pleading and bill of particulars (see Eggeling v County of Nassau, 97 AD2d 395; Lycett v Niagara Frontier Tr. Systems, 81 AD2d 1034; A.B.C. Carpet Co. v Jason Minick, Inc., 45 AD2d 566; Barry v Niagara Frontier Tr. System, 38 AD2d 878; James-Smith v Rottenberg, 32 AD2d 792; Stein v *599Northshore Hosp., 31 AD2d 617 \Maasch v Corning Co., 29 AD2d 774; 3 Weinstein-Korn-Miller, NY Civ Prac, par 3025.22). The inadequate motion practice employed herein should not be countenanced.
Finally, a new trial is required because the trial court, apparently under the mistaken impression that plaintiffs’ original verified complaint and bill of particulars were part of a separate case, placed undue restrictions on the use of these materials by Watchtower in its cross-examination of witnesses and on summation (Owen A. Mandeville, Inc. v Zah, 38 AD2d 730, affd 35 NY2d 769; O’Hearn v O’Hearn, 55 AD2d 766).